Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16th, 2022 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments and accompanying amendments filed on May 16th , 2022 are found to be reasonably persuasive.  In particular as now presented the claimed invention includes features of a dedicated random number generator controller distinct from the processor that is understood within context of the applicant presented claims and specification to fairly describe a particular machine as defined by MPEP 2106.05(b).  Following the preceding the claimed invention is understood to encompass patent eligible subject matter for at the reason that the claimed invention includes limitations that would integrate the previously identified abstract idea into a practical application when considered un Step 2A Prong 2 of the Alice/Mayo test.  The prior art of record when considered alone or in combination does not teach or fairly suggest the claimed invention including facilitating one or more poker games with a modified deck of cards responsive to the modification of a deck of cards with one or more identified cards that are subsequently removed following a termination event with the use of a dedicated random number generator controller as particularly presented and when considered in the context of the remaining claim limitations.  The closeted prior art of record Van Asdale (US 2007/0066377) was previously applied and withdrawn in view of applicant amendments and accompanying arguments presented on September 7th, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715